ACCEPTED
                                                                                          01-14-01004-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      2/9/2015 3:53:51 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK

                                   IN THE

                            COURT OF APPEALS
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                              HOUSTON, TEXAS                   HOUSTON, TEXAS
                                                           2/9/2015 3:53:51 PM
                                                           CHRISTOPHER A. PRINE
_____________________________________________________________________________
                              NO. 01-14-01004-CV                   Clerk
______________________________________________________________________________

IN THE MATTER OF
THE GUARDIANSHIP OF
LONNIE PHILLIPS, JR.

                               Otherwise styled:

KEVIN CAMPBELL

VS.

CATHERINE WILEY
______________________________________________________________________________
                        Appealed from Cause No.PR-0074571
                       in the Galveston County Probate Court
                     The Honorable Kimberly Sullivan, Presiding
______________________________________________________________________________
        MOTION TO WAIVE OR ABATE THE FILING OF THE FEE UNTIL
                              INDIGENCE HEARING


                                                   Respectfully submitted,

                                                   /s/ Veronica L. Davis
                                                   226 N. Mattson
                                                   West Columbia, Texas 77486
                                                   (979) 345-2953
                                                   vld57atal@yahoo.com
                                             IN THE

                                     COURT OF APPEALS

                                      HOUSTON, TEXAS

_____________________________________________________________________________
                              NO. 01-14-01004-CV
______________________________________________________________________________

IN THE MATTER OF
THE GUARDIANSHIP OF
LONNIE PHILLIPS, JR.

                                        Otherwise styled:

KEVIN CAMPBELL

VS.

CATHERINE WILEY

            MOTION TO WAIVE OR ABATE THE FILING OF THE FEE UNTIL
                            INDIGENCE HEARING


TO THE HONORABLE COURT:

       COMES NOW, KEVIN CAMPBELL, Appellant, in the above entitled and numbered

cause and would show the court as follows:

       1.      On or about the November 05, 2014, Appellant filed a Motion for Rehearing after

               the court’s ruling of October 03, 2015. The Motion was timely filed on

               November 03, 2014, but was rejected by the Galveston County clerk, due to the

               attachments being filed incorrectly. (See Exhibit A, attached and incorporated by

               reference, the same as if fully copied and set forth herein.



                                                -1-
2.    After receiving notification, Appellant again submitted the document for refiling

      on November 05, 2014, with same being set for hearing on November 24, 2014.

3.    Prior to the hearing, the Court denied the Motion on November 19, 2014, without

      providing notice to Appellant’s attorney.

4.    Appellant then filed a Notice of appeal on December 11, 2014.

5.    Appellant subsequently filed an Affidavit of Indigence at the trial court level on

      December 31, 2014.

6.    A copy of said letter was forwarded to this Court on January 05, 2015.indicating

      that the ward in this case is indigent. (See Exhibit B, attached and incorporated

      by reference, the same as if fully copied and set forth herein.)

7.    Appellee has filed a Contest to the Affidavit of Indigence on or about January 15,

      2015.

8.    The Contest is pending.

9.    This trial court case is pending reassignment based upon a Recusal Motion filed

      by Appellant.

10.   Appellant believes that the Contest is contrary to the Texas Rules of Civil and

      Appellate Procedure, as she has agreed to represent the Appellant at no cost. (See

      Exhibit B, attached and incorporated by reference, the same as if fully copied and

      set forth herein.)

11.   Consequently, Appellant requests that this court waive the fee or abate the time

      for payment of said fee.

12.   Actually, Appellant believes that the rule regarding Indigence is very clear and is


                                       -2-
              not subject to contest.

       WHEREFORE PREMISES CONSIDERED, Appellant prays that this court:

       1)     Find that no fee is due and owing due to the filing of the Affidavit of Indigence;

       2)     Or that this court abate the due date for payment pending the outcome of the

              contest filed by the attorney ad litem.

                                                             Respectfully submitted,

                                                             /s/ Veronica L. Davis

                                                             Veronica L. Davis
                                                             226 N. Mattson
                                                             West Columbia, Texas 77486
                                                             (979) 345-2953


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Motion shall be submitted to

Catherine Wylie and Brandon Maggiore through the efiling system on this the 9th day of

February, 2015.



                                                             /s/ Veronica L. Davis




                                                -3-